Case 19-12809-JKS           Doc 335      Filed 03/25/19 Entered 03/25/19 16:50:06                     Desc Main
                                        Document     Page 1 of 42


GIBBONS P.C.
Karen A. Giannelli, Esq.
Mark B. Conlan, Esq.
Brett S. Theisen, Esq.
One Gateway Center
Newark, New Jersey 07102
Telephone: (973) 596-4500
Facsimile: (973) 596-0545
E-mail: kgiannelli@gibbonslaw.com
         mconlan@gibbonslaw.com
         btheisen@gibbonslaw.com

Counsel to the Debtors
and Debtors-in-Possession

                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW JERSEY


In re:                                                      Chapter 11

NEW ENGLAND MOTOR FREIGHT, INC.,                            Case No. 19-12809 (JKS)
et al.,
                                                            (Jointly Administered)
                          Debtors.1


    DEBTORS’ MOTION FOR ORDERS (I)(A) APPROVING BIDDING PROCEDURES
   AND AUCTION AND (B) SCHEDULING SALE HEARING AND APPROVING NOTICE
       THEREOF; (II) AUTHORIZING THE SALE OF SUBSTANTIALLY ALL OF
 DEBTORS’ EASTERN FREIGHT WAYS, INC. AND CARRIER INDUSTRIES, INC.’S ASSETS
     FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND OTHER
     INTERESTS; (III) AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF
                    CERTAIN EXECUTORY CONTRACTS AND
           UNEXPIRED LEASES; AND (IV) GRANTING RELATED RELIEF

         The above-referenced debtors and debtors in possession (collectively, the “Debtors”),

file this motion (this “Motion”) for entry of orders (I)(A) approving bidding procedures and

related auction and (B) scheduling a sale hearing and approving notice thereof (the “Bidding

1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport,
Inc. (2777); Apex Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC
(4357); MyJon, LLC (7305); Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF
Logistics, LLC (4666).


                                                        1
Case 19-12809-JKS       Doc 335     Filed 03/25/19 Entered 03/25/19 16:50:06            Desc Main
                                   Document     Page 2 of 42


Procedures Order”); (II) authorizing the sale of substantially all of Debtors’ Eastern Freight

Ways, Inc. (“Eastern”) and Carrier Industries, Inc.’s (“Carrier”) assets (collectively, the

“Assets”) free and clear of all liens, claims, encumbrances, and other interests; (III) authorizing

the assumption and assignment of certain executory contracts and unexpired leases and

establishing procedures to determine cure amounts and establishing deadlines for objections with

respect thereto; and (IV) granting related relief (the “Approval Order”). In support of this

Motion, the Debtors respectfully represent as follows:

                                JURISDICTION AND VENUE

       1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of New Jersey, dated September 18, 2012. Venue is proper pursuant to 28 U.S.C. §§

1408 and 1409. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b).

       2.      The statutory predicates for the relief requested herein are sections 105(a), 363,

364, 365, 503, 507 and 554 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq. (as

amended, the “Bankruptcy Code”) and Rules 6004 and 6006 of the Federal Rules of

Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), and Rules 6004-1, 6004-2 and

6004-3 of the Local Rules of the United States Bankruptcy Court for the District of New Jersey

(as amended, the “Local Rules”).

                                        BACKGROUND

       3.      On February 11, 2019 (the “Petition Date”), each of the Debtors filed a voluntary

petition with the Court for relief under chapter 11 of the Bankruptcy Code with the intent to

commence an orderly wind-down and liquidation of their businesses and assets through the

chapter 11 cases (the “Chapter 11 Cases”). The Debtors are in possession of their assets as




                                                2
Case 19-12809-JKS       Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06           Desc Main
                                  Document     Page 3 of 42


debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No party

has requested the appointment of a trustee or examiner.

       4.      Factual background relating to the Debtors’ businesses, capital structure, and the

circumstances leading to the commencement of the Chapter 11 Cases is set forth in detail in the

First Day Declaration of Vincent Colistra (the “First Day Declaration”) which was filed on the

Petition Date [Docket No. 22] and is incorporated herein by reference.

                    FACTS SPECIFIC TO THE RELIEF REQUESTED

       5.      As discussed in detail in the First Day Declaration, the Debtors commenced the

Chapter 11 Cases with the goal of liquidating all of their assets and maximizing value for all

constituents. Although the Debtors have commenced the liquidation process, both Eastern and

Carrier continue to operate their respective businesses. The Debtors, in their business judgment,

have determined that a going concern sale of Eastern and Carrier through an open bidding and

auction process is the best way to maximize the value of the Assets.

       6.      Eastern is a truckload carrier, based in South Brunswick, New Jersey. Eastern

was established in 1994 to provide premium truckload services to customers in the Northeast and

Mid-Atlantic regions. The company has established a reputation for excellent response time,

guaranteed equipment availability, and outstanding on-time performance. All of its vehicles are

equipped with the latest satellite technology for enhanced communication, shipment, tracking

and increased efficiency. Eastern operates principally within short-to-medium haul traffic lanes.

The majority of Eastern’s dispatches are for overnight or same-day delivery.

       7.       Carrier is a dedicated contract carriage services company, providing all aspects

of supply chain management and logistical planning.

       8.      Although the Debtors have marketed the Assets of Eastern and Carrier in the past,

given the circumstances leading to the filing of the Chapter 11 Cases, the Assets were not


                                                3
Case 19-12809-JKS       Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06             Desc Main
                                  Document     Page 4 of 42


formally marketed prior to the Petition Date. The Debtors are in the process of finalizing a

confidential offering memorandum, setting up a data room and have already commenced the

process of reaching out to potentially interested parties in order to move the sale process forward

on an expedited timeline.

       9.      In sum, the Debtors believe that the Sale process set forth herein will allow the

continued operations of Eastern and Carrier as a going concern under new ownership post-

closing. Given the challenges facing the Debtors leading up to the commencement of the

Chapter 11 Cases, the proposed process presents the best option for maximizing the value of

these Debtors’ estates and stakeholder recoveries.

                            SUMMARY OF RELIEF REQUESTED

       10.     The Debtors believe that the solicitation of bids and a sale of the Assets on the

timeline proposed herein allow the Debtors to maximize value for all stakeholders while

minimizing administrative expenses. During this process, the Debtors will engage with interested

parties, and attempt to attract interested parties that will participate in a competitive auction

process contemplated by the Bidding Procedures (defined below). The Debtors propose that the

hearing to approve the Bidding Procedures be held on April 8, 2019 (the “Bid Procedures

Hearing”), with objections to the Bidding Procedures, if any, to be filed on or before April 3,

2019 at 4:00 p.m. prevailing Eastern time (the “Bid Procedures Objection Deadline”). The

Debtors propose that the bid deadline be set for May 9, 2019 at 4:00 p.m. prevailing Eastern

time (the “Bid Deadline”), and that the auction of the Debtors’ Assets (the “Auction”), if

required, be scheduled for May 14, 2019 at 10:00 a.m. prevailing Eastern time. The Debtors

propose that the Court hold the hearing to approve the sale and enter the Approval Order (the

“Sale Hearing”) on May 16, 2019 with objections to the relief requested in the Approval Order

(other than with respect to the conduct of the Auction), if any, to be filed on or before May 6,


                                                4
Case 19-12809-JKS            Doc 335      Filed 03/25/19 Entered 03/25/19 16:50:06                       Desc Main
                                         Document     Page 5 of 42


2019 at 4:00 p.m. prevailing Eastern time and objections to the conduct of the Auction, if any, to

be filed prior to the commencement of the Sale Hearing.

         11.      In accordance with Local Rule 6004-1(a)(3), the material terms of the proposed

sale pursuant to the Template Asset Purchase Agreement are as follows:2

                  (1)      Sellers. Eastern Freight Ways, Inc. and Carrier Industries, Inc.

                  (2)      Property to be Sold.               See attached form Template Asset Purchase

Agreement at Article 2.1.

                  (3)      Date, Time and Place of Sale.               If the Debtors receive one or more

Qualified Bids, the Debtors will conduct an Auction on May 14, 2019 at 10:00 a.m. prevailing

Eastern time at the offices of Gibbons P.C., One Gateway Center, Newark, N.J. 07102, or at such

other place and time as the Debtors shall notify all Qualified Bidders and other invitees. The

Debtors propose that the Sale Hearing be scheduled for May 16, 2019.

                  (4)      Purchase Price.         There is no minimum consideration for the Assets

provided for in the Template Asset Purchase Agreement.

                  (5)      Conditions of the Sale. The closing of the transactions contemplated by

the Template Asset Purchase Agreement are set forth in Article III.

                  (6)      Deadline for Approval or Closing of Sale. Closing must occur by May

31, 2019.

                  (7)      Deposit and Forfeiture of Deposit. The Debtors will require

contemporaneously with the execution and submission of a Bid that such Bidder deposit ten (10)


2
  The following summary of the material terms of the proposed sale and “special provisions” of the Template Asset
Purchase Agreement and Approval Order are provided in accordance with Local Rule 6004-1 and are qualified in
their entirety by reference to the provisions of the Template Asset Purchase Agreement and Approval Order. In the
event of any inconsistencies between these summaries and the actual provisions of the Template Asset Purchase
Agreement and Approval Order, the terms of the Template Asset Purchase Agreement and Sale Order shall govern
in all respects. Capitalized terms used, but not otherwise defined herein, shall have the meanings ascribed to them in
either the Template Asset Purchase Agreement or Approval Order.


                                                          5
Case 19-12809-JKS          Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06          Desc Main
                                     Document     Page 6 of 42


percent of the purchase price in an escrow account established by the Debtors. As set forth in

Article 2.6 of the Template Asset Purchase Agreement, if the agreement is terminated for any

reason, then the deposit shall be forfeited to Debtors or returned to Bidder as provided in Article

VIII of the Template Asset Purchase Agreement and Bidding Procedures Order.

                  (8)    Request for Tax Determination Under Section 1146(b). The proposed

Sale is not being effectuate pursuant to a plan. Thus, section 1146(b) of the Bankruptcy Code is

not applicable.

                  (9)    Retention/Access to Books and Records. See attached form Template

Asset Purchase Agreement at Article 6.4.

                  (10)   Assumption and Assignment of Executory Contracts and Leases. The

Template Asset Purchase Agreement provides for bidders to designate executory contracts and

unexpired leases that such bidders want assumed and assigned in connection with the Sale.

                  (11)   Credit Bidding. The proposed Sale does not involve a credit bid.

                  In accordance with Local Rule 6004-1(b), the Template Asset Purchase

Agreement and/or the Approval Order, as applicable, include the following “special provisions”:

                  Sale to Insider. The proposed Sale is not to an insider.

                  Agreements with Management or Key Employees. At the present time, there is

no agreement with management or key employees.

                  Waiver, Release or Satisfaction of any Claim. The Template Asset Purchase

Agreement does not include a waiver, release or satisfaction of any claim.

                  Agreement to Limit Marketing or Not Solicit Competing Offers. None.

                  Sale or Limitation of Right to Pursue Avoidance Actions. None.




                                                   6
Case 19-12809-JKS      Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06            Desc Main
                                 Document     Page 7 of 42


              Limitation on Successor Liability. The Approval Order provides that except as

set forth in the Template Asset Purchase Agreement, there shall not be any form of successor

liability.

              Sale Free and Clear. The Sale is free and clear of all Liabilities and Liens.

              Relief from Bankruptcy Rules 6004(h) and 6006(d).            The Debtors seek a

waiver of any applicable stay imposed by the Bankruptcy Rules.

                                   RELIEF REQUESTED

        12.   By this Motion, the Debtors seek the entry of two orders:

                      (a)    the Bidding Procedures Order substantially in the form attached
              hereto as Exhibit A, pursuant to sections 105(a) and 363 of the Bankruptcy Code
              and Bankruptcy Rule 6004, (i) approving the Bidding Procedures attached to the
              Bidding Procedures Order as Exhibit 1 (the “Bidding Procedures”), (ii)
              approving the notice attached to the Bidding Procedures Order as Exhibit 2 (the
              “Notice of Auction and Sale Hearing”) of the deadline to bid on the Debtors’
              Assets, (iii) setting the time, date and place of the Auction if one or more
              Qualified Bids (defined below) are presented in a manner that conforms to the
              Bidding Procedures, (iv) scheduling the Sale Hearing on May 16, 2019, to
              consider the entry of the Approval Order; and (v) approving the notice attached to
              the Bidding Procedures Order as Exhibit 3 (the “Notice of Assumption and
              Assignment”) of the Debtors’ intent to assume, assign, and/or transfer to the
              Successful Bidder or Back-Up Bidder, the contracts commitments, leases,
              licenses, permits, purchase orders and any other executory contracts and
              unexpired leases (collectively, the “Executory Contracts and Unexpired
              Leases”) and the corresponding cure amounts required to be paid in connection
              with such assumption, assignment and/or transfer;

                      (b)    following the Sale Hearing, the Debtors request the entry of the
              Approval Order pursuant to Sections 105(a) and 363(b), (f), and (m) of the
              Bankruptcy Code and Bankruptcy Rule 6004, (i) approving the sale of
              substantially all of the Debtors’ Assets to the party holding the highest or
              otherwise best bid for the Assets (the “Successful Bidder”) free and clear of all
              liens, claims, encumbrances, and other interests (other than certain specified
              assumed liabilities), (ii) authorizing the Debtors to assume and assign to the
              Successful Bidder the Executory Contracts and Unexpired Leases; and (iii)
              granting related and ancillary relief.




                                               7
Case 19-12809-JKS            Doc 335       Filed 03/25/19 Entered 03/25/19 16:50:06                        Desc Main
                                          Document     Page 8 of 42


         13.      The Debtors further request that the sale process occur in accordance with the

following timeline:3

                                        Action                                                Proposed Deadline

                       Bid Procedures Objection Deadline                                          April 3, 2019
                              Bid Procedures Hearing                                              April 8, 2019
     Sale Objection Deadline and Cure/Assignment Objection Deadline                               May 6, 2019
               Stalking Horse Bid Deadline/General Bid Deadline                               April 12, 2019 for a
                                                                                              Stalking Horse Bid
                                                                                              May 9, 2019 for all
                                                                                                 other Bids
                                        Auction                                                   May 14, 2019
                                     Sale Hearing                                                 May 16, 2019
                                 Sale Closing Date                                                May 31, 2019


I.       THE PROPOSED BIDDING PROCEDURES AND AUCTION

         14.      Given the desire to sell the Assets expeditiously and minimize administrative

expenses, on the one hand, and the Debtors desire to ensure a fair and transparent opportunity for

all potentially interested parties to participate in the sale process, on the other hand, the Debtors

propose that the Bidding Procedures, and related notice and other procedures set forth herein be

implemented in connection with the marketing and sale of the Assets.

         15.      In addition, the Debtors seek the authority, subject to the terms of the Bidding

Procedures Order, without the necessity of a further hearing or authorization of the Court in the

Debtors’ discretion, to accept a stalking horse bid from a potential bidder (the “Stalking Horse

Bid”) and enter into a purchase agreement (the “Stalking Horse Purchase Agreement”) with

such potential bidder (the “Stalking Horse Bidder”) if the Debtors determine, in the Debtors’



3
  The Debtors, in the exercise of their business judgment, reserve the right to change these sale-related dates in order
to maximize the value of the sale of the Assets.


                                                           8
Case 19-12809-JKS             Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06     Desc Main
                                        Document     Page 9 of 42


discretion, that entry into such a Stalking Horse Purchase Agreement on such terms and

conditions that the Debtors, in the Debtors’ discretion, reasonably determine are in the best

interests of their estates.

        16.     As is customary, to enable the Debtors to enter into a Stalking Horse Purchase

Agreement, the Debtors foresee that it may be necessary to afford a Stalking Horse Bidder

certain bid protections such as a break-up fee and expense reimbursement. To that end, the

Debtors seek authority, in their discretion, and without the necessity of a further hearing or

authorization of the Court: (i) to agree to pay the Stalking Horse Bidder a break-up fee (the

“Break-Up Fee”) of up to five percent (3%) of its Stalking Horse Bid as set forth in its Stalking

Horse Purchase Agreement and reimbursement of its reasonable and documented out-of-pocket

expenses and disbursements not to exceed $75,000 (“Expense Reimbursement” and

collectively with the Break-Up Fee, the “Bid Protections”), incurred in connection with its due

diligence or Stalking Horse Bid if the Stalking Horse Bidder does not become the Successful

Bidder at the Auction and (ii) to amend or modify the Bidding Procedures as is necessary to

facilitate such Stalking Horse Bid. The Debtors further request that any such Bid Protections

which are granted to a Stalking Horse Bidder within the parameters permitted by the Bidding

Procedures Order be allowed as administrative expense claims in the Chapter 11 Cases under

section 364(c)(1) of the Bankruptcy Code with priority over all expenses of the kind specified in

Section 503(b) and 507(b) of the Bankruptcy Code and which shall be payable in cash to a

Stalking Horse Bidder from the proceeds of a sale to a Successful Bidder (other than the Stalking

Horse Bidder) within seven (7) days of the Debtors’ receipt of such proceeds.

        17.     If the Debtors designate a Stalking Horse Bidder, the Debtors shall within two

business (2) days thereof file a notice of such determination with the Court, which notice shall




                                                   9
Case 19-12809-JKS        Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06              Desc Main
                                   Document     Page 10 of 42


(i) identify the Stalking Horse Bidder, (ii) set forth the amount of any Break-Up Fee and/or

Expense Reimbursement granted to the Stalking Horse Bidder, (iii) include a copy of the

Stalking Horse Asset Purchase Agreement, which competing Qualified Bidders (defined

below) must then use as the basis to submit their Qualified Bids (defined below), and (iv) shall

include modifications to the Bidding Procedures, if any, necessary to account for the Stalking

Horse Bid.

       18.     The Debtors will select the highest or otherwise best Qualified Bid for

substantially all of the Assets (which may be the Stalking Horse Bid) to be the starting bid at

the Auction. In no event shall any Qualified Bidder, other than a Stalking Horse Purchaser be

entitled to seek a break-up fee, expense reimbursement or any similar bidding protections.

       19.     Within three (3) business days after entry of the Bidding Procedures Order, the

Debtors (or their agent) will:

               (i)     cause the Notice of Auction and Sale Hearing, attached as Exhibit 2 to the
                       Bidding Procedures Order, and a copy of the Bidding Procedures Order to
                       be served by first class mail upon: (a) the Office of the United States
                       Trustee for the District of New Jersey (the “U.S. Trustee”); (b) counsel to
                       the Official Committee of Unsecured Creditors; (c) all parties who are
                       known to assert a security interest, lien, or claim in any of the Assets, if
                       any; (d) all non-Debtor parties to the Executory Contracts and Unexpired
                       Leases and any parties who are known to claim interests therein; (e) all
                       applicable federal, state, and local taxing authorities; (f) all applicable
                       county and state consumer protection agencies; (g) all applicable state
                       attorneys general; (h) all other government agencies required to receive
                       notice under the Bankruptcy Rules; (i) the 30 largest unsecured creditors
                       of the Debtors; (j) the Debtors’ insurance providers; (k) all known parties
                       that have expressed interest to the Debtors’ Assets, within six (6) months
                       prior to the Petition Date and/or since the Petition Date, in purchasing
                       some or all of the Debtors’ Assets, and (l) all parties that have requested or
                       that are required to receive special notice pursuant to Bankruptcy Rule
                       2002 collectively, the “Sale Notice Parties”);

               (ii)    serve the Notice of Auction and Sale Hearing on any other party appearing
                       on the Debtors’ creditor matrix (to the extent not served as a Sale Notice
                       Party); and



                                                10
Case 19-12809-JKS           Doc 335     Filed 03/25/19 Entered 03/25/19 16:50:06                       Desc Main
                                       Document     Page 11 of 42


                 (iii)    provide electronic notification of this Motion, the Bidding Procedures
                          Order and the Notice of Auction and Sale Hearing via the Court’s
                          electronic case filing (ECF) website.

        20.      The Debtors believe the proposed Bidding Procedures, which are annexed as

Exhibit 1 to the Bidding Procedures Order, will maximize value for the benefit of the Debtors’

stakeholders. The Bidding Procedures contemplate an auction process pursuant to which bids

will be subject to higher or otherwise better offers. The auction process contemplated in the

Bidding Procedures takes into account competing offers from bidders to enter into a sale

transaction. The following is a summary of the significant terms of the Bidding Procedures:4

Provision                                                Description of Provision

Participation Requirements                               In order to participate in the bidding process or
                                                         otherwise be considered for any purpose
                                                         hereunder, a person interested in entering into a
                                                         Sale for substantially all of the Assets (a
                                                         “Potential Bidder”) must first deliver an
                                                         executed confidentiality agreement in form and
                                                         substance satisfactory to the Debtors and their
                                                         counsel.5 Further, in order to qualify to submit
                                                         a Qualified Bid (as defined below) and
                                                         participate in the Auction, each Potential Bidder
                                                         must, if the Debtors so request: (i) deliver to the
                                                         Debtors the most current audited (if available)
                                                         and the latest unaudited financial statements
                                                         and/or such other financial information
                                                         evidencing the Potential Bidder’s ability to close
                                                         the Sale within the time period prescribed in the
                                                         Bidding Procedures Order and Template Asset
                                                         Purchase Agreement. The Debtors, in their
                                                         discretion, shall determine whether a Potential
                                                         Bidder has complied with the foregoing

4
  This summary is provided in accordance with Rule 6004-2(b) of the Local Rules and is qualified in its entirety by
reference to the provisions of the Bidding Procedures. Each capitalized term used and not otherwise defined herein
shall have the meaning assigned thereto in the Bidding Procedures. To the extent there exists any inconsistency
between this summary and the provisions of the Bidding Procedures, the provisions of the Bidding Procedures shall
control.
5
  To the extent any party executed a confidentiality agreement prior to the entry of an order approving these
Bidding Procedures, such party does not need to execute another confidentiality agreement in order to comply with
the Bidding Procedures or become a Qualified Bidder.


                                                        11
Case 19-12809-JKS   Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06        Desc Main
                              Document     Page 12 of 42


Provision                                Description of Provision

                                         requirements and has qualified to submit a
                                         Qualified Bid and participate in the Auction,
                                         and the Debtors shall provide prompt notice of
                                         their determination to any such Potential Bidder
                                         and counsel for the Official Committee of
                                         Unsecured Creditors.

Bid Requirements                                To constitute a Qualified Bid, a bid
                                         must, among other things:

                                                    A. Be made in writing;

                                                    B. Be submitted prior to the Bid
                                                       Deadline;

                                                    C. Be a bid for all or substantially
                                                       all of the Assets of both Eastern
                                                       and Carrier;

                                                    D. Designate a list of the
                                                       executory    contracts    and
                                                       unexpired leases with respect
                                                       to which the Potential Bidder
                                                       seeks assignment from the
                                                       Debtors;

                                                    E. Include a binding, definitive
                                                       and fully executed asset
                                                       purchase agreement which shall
                                                       be in form and substance
                                                       substantially similar to the
                                                       Form Template Asset Purchase
                                                       Agreement or Stalking Horse
                                                       Asset Purchase Agreement, as
                                                       applicable, and which shall be
                                                       marked to reflect only those
                                                       changes required as a condition
                                                       of such Qualified Bidder’s
                                                       closing the Sale; provided,
                                                       however, such asset purchase
                                                       agreement shall not request or
                                                       entitle such Potential Bidder to
                                                       any break-up fee, expense
                                                       reimbursement, or similar type
                                                       of payment. An asset purchase


                                         12
Case 19-12809-JKS   Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06        Desc Main
                              Document     Page 13 of 42


Provision                                Description of Provision

                                                        agreement, together with its
                                                        schedules     and    exhibits,
                                                        submitted in accordance with
                                                        these Bidding Procedures shall
                                                        be referred to herein as a
                                                        “Qualified Bidder Purchase
                                                        Agreement”;

                                                   F.   Provide that the purchase price
                                                        shall be paid in full in cash at
                                                        the closing of the Sale;

                                                   G. Provide a good faith cash
                                                      deposit (the “Good Faith
                                                      Deposit”) equal to 10% of the
                                                      Bidder’s proposed purchase
                                                      price. The Good Faith Deposit
                                                      shall be paid to such Bidder’s
                                                      counsel trust account and
                                                      counsel for such Bidder shall
                                                      represent in such Bidder’s
                                                      cover letter or in an email sent
                                                      to Debtors’ counsel that it is in
                                                      receipt of the Good Faith
                                                      Deposit and will hold same in
                                                      accordance with the Bidding
                                                      Procedures.       The Debtors
                                                      reserve the right to increase,
                                                      decrease or waive the Good
                                                      Faith Deposit for one or more
                                                      Qualified Bidders in their
                                                      discretion or to accept an
                                                      alternative       form         of
                                                      consideration in lieu of a Good
                                                      Faith Deposit.         At the
                                                      conclusion of the Auction, the
                                                      Good Faith Deposit of the
                                                      Successful Bidder shall be
                                                      transferred from counsel’s trust
                                                      account to a trust account at
                                                      Gibbons P.C. in accordance
                                                      with directions to be provided
                                                      to such Successful Bidder,
                                                      together with any additional
                                                      amount such that the final


                                         13
Case 19-12809-JKS   Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06         Desc Main
                              Document     Page 14 of 42


Provision                                Description of Provision

                                                        Good Faith Deposit reflects ten
                                                        (10%) percent of its final bid at
                                                        Auction. With respect to the
                                                        Back-Up Bidder, its Good
                                                        Faith Deposit shall continue to
                                                        be held by its counsel in a trust
                                                        account until such time as the
                                                        Debtors notify the Back-Up
                                                        Bidder or its counsel that the
                                                        Good Faith Deposit can be
                                                        returned to the Back-Up
                                                        Bidder.     To the extent the
                                                        Successful Bidder fails to close
                                                        or otherwise breaches its
                                                        agreement and the Debtors
                                                        notify the Back-Up Bidder that
                                                        they intend to proceed with the
                                                        final Qualified Bid submitted at
                                                        Auction by the Back-Up
                                                        Bidder, the Good Faith Deposit
                                                        of the Back-Up Bidder shall be
                                                        transferred to a trust account at
                                                        Gibbons P.C. in accordance
                                                        with directions to be provided,
                                                        together with any additional
                                                        amounts such that the final
                                                        Good Faith Deposit reflects ten
                                                        (10) percent of the Back-Up
                                                        Bidder’s final bid at Auction.
                                                        All other Qualified Bidders
                                                        shall be entitled to request the
                                                        return of their Good Faith
                                                        Deposits from their counsel at
                                                        the conclusion of the Auction;

                                                   H. Provide that such bid shall be
                                                      open and irrevocable until the
                                                      earlier of: (a) such bid being
                                                      determined by the Debtors not
                                                      to be a Qualified Bid; (b) if
                                                      such bid is not chosen by the
                                                      Debtors at the Auction to be
                                                      the Successful Bid or Back-Up
                                                      Bid (as each such term is
                                                      defined below), the date of


                                         14
Case 19-12809-JKS   Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06         Desc Main
                              Document     Page 15 of 42


Provision                                Description of Provision

                                                        entry by the Bankruptcy Court
                                                        of an order approving the Sale
                                                        to another Qualified Bidder; (c)
                                                        if such bid is chosen by the
                                                        Debtors to be the Successful
                                                        Bid, the date which is the
                                                        earlier to occur of: (i) the
                                                        closing of the Sale to such
                                                        Successful Bidder, and (ii) five
                                                        (5) Business Days following
                                                        the date the order approving the
                                                        Sale to the Successful Bidder
                                                        shall have become a final, non-
                                                        appealable,     order     (“Final
                                                        Order”); (d) if such bid is
                                                        chosen by the Debtors to be the
                                                        Back-Up Bid, the date which is
                                                        the earlier to occur of: (i) the
                                                        date of closing on the Sale to
                                                        the Successful Bidder, and (ii)
                                                        twenty-five (25) Business
                                                        Days following the date the
                                                        order approving the Sale to the
                                                        Successful Bidder shall have
                                                        become a Final             Order;
                                                        provided, that if the Successful
                                                        Bidder shall fail to close on its
                                                        purchase of the Purchased
                                                        Assets during the period set
                                                        forth above, (x) the Back-Up
                                                        Bid shall continue to remain
                                                        open and irrevocable, (y) the
                                                        Back-Up Bidder, at the
                                                        Debtors’ discretion, shall be
                                                        deemed to be the Successful
                                                        Bidder, and (z) it shall close on
                                                        the Sale within ten (10)
                                                        Business Days of becoming the
                                                        Successful Bidder;

                                                   I.   (i)         Include         an
                                                        acknowledgement            and
                                                        representation     that    the
                                                        Qualified Bidder has had an
                                                        opportunity to conduct all due


                                         15
Case 19-12809-JKS   Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06         Desc Main
                              Document     Page 16 of 42


Provision                                Description of Provision

                                                        diligence regarding the Assets
                                                        prior to submitting its bid and
                                                        that it has relied solely upon its
                                                        own      independent       review,
                                                        investigation and/or inspection
                                                        of any documents and/or assets
                                                        in making its bid, and (ii)
                                                        confirms the Qualified Bidder’s
                                                        completion of all due diligence
                                                        required by such Qualified
                                                        Bidder in connection with the
                                                        Sale and does not include any
                                                        due diligence contingencies;

                                                   J.   Does not contain any financing
                                                        contingencies or any other
                                                        contingencies not set forth in
                                                        the Stalking Horse Asset
                                                        Purchase Agreement or Form
                                                        Template Purchase Agreement,
                                                        as applicable;

                                                   K. Provide        evidence        of
                                                      authorization and approval
                                                      from such Qualified Bidder’s
                                                      board     of     directors    (or
                                                      comparable governing body)
                                                      evidencing the authority of the
                                                      Qualified Bidder to make a
                                                      binding      and      irrevocable
                                                      Qualified     Bid       and    to
                                                      consummate the Sale if such
                                                      Qualified Bidder is the
                                                      Successful Bidder or Back-Up
                                                      Bidder, as such bid may be
                                                      improved prior to or at the
                                                      Auction;

                                                   L. Confirm that the Sale will close
                                                      no later than May 31, 2019;

                                                   M. If the Qualified Bidder was
                                                      formed in whole or part for the
                                                      purpose of acquiring all or part
                                                      of the Assets, provides


                                         16
Case 19-12809-JKS   Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06         Desc Main
                              Document     Page 17 of 42


Provision                                Description of Provision

                                                        evidence which is reasonably
                                                        satisfactory to the Debtors, in
                                                        their discretion, regarding the
                                                        major equity holder or sponsor
                                                        of such Qualified Bidder
                                                        demonstrating        that   such
                                                        Qualified Bidder has, or will
                                                        have access to, the financial
                                                        resources         needed       to
                                                        consummate the Sale if it
                                                        becomes the Successful Bidder,
                                                        and that the use of such
                                                        resources to consummate the
                                                        Sale has been authorized and
                                                        approved by such entity’s
                                                        board      of     directors   (or
                                                        comparable governing body),
                                                        provided, that the Debtors
                                                        reserve the right to limit or
                                                        waive this requirement for one
                                                        or more Qualified Bidders in
                                                        their discretion;

                                                   N. Certifies that the Qualified
                                                      Bidder has not, and is not,
                                                      engaged in any collusion with
                                                      respect to its bid or the Sale;
                                                      except that the Debtors may
                                                      facilitate a submission of a
                                                      Qualified Bid by one or more
                                                      unrelated Qualified Bidders or
                                                      one or more entities may elect
                                                      to jointly submit a Qualified
                                                      Bid;

                                                   O. Is not conditioned on the
                                                      receipt of any third-party
                                                      approvals       or      consents
                                                      (excluding              required
                                                      Bankruptcy Court approval and
                                                      required          governmental,
                                                      licensing      or     regulatory
                                                      approval or consent, if any)
                                                      other than third party approvals
                                                      or consents that are deemed


                                         17
Case 19-12809-JKS    Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06         Desc Main
                               Document     Page 18 of 42


Provision                                 Description of Provision

                                                         reasonable, as determined by
                                                         the Debtors, in their discretion;

                                                     P. Sets forth the representatives
                                                        that are authorized to appear
                                                        and act on behalf of such
                                                        Qualified Bidder in connection
                                                        with the proposed transaction
                                                        and the Auction.



Bid Deadline                              April, 12, 2019 for a Stalking Horse Bid or
                                          May 9, 2019 at 4:00 p.m. prevailing Eastern
                                          Time for all other Bids.
Bidding Increments                        After the Bid Deadline, the Debtors shall
                                          determine which Qualified Bid or combination
                                          of Qualified Bids represent the then-highest or
                                          otherwise best bid for the Assets (the “Starting
                                          Qualified Bid”). Prior to the commencement of
                                          the Auction, to the extent practicable, the
                                          Debtors shall distribute copies of the Starting
                                          Qualified Bid to each Qualified Bidder, which
                                          Starting Qualified Bid shall constitute the
                                          Baseline Bid. Bidding shall commence at the
                                          Baseline Bid. The first overbid at the Auction
                                          (the “Minimum Initial Overbid”) shall be the
                                          amount of the Baseline Bid plus (i) the amount
                                          of any of the Break-Up Fee and Expense
                                          Reimbursement which would be due to any
                                          Stalking Horse Bidder if it is not the
                                          Successful Bidder if one is so designated by
                                          the Debtors, plus (ii) $100,000. Thereafter, a
                                          Qualified Bidder may increase its Qualified
                                          Bid in any amount as long as each subsequent
                                          bid (each, a “Subsequent Overbid”) exceeds
                                          the previous highest bid by at least $100,000
                                          of additional cash consideration

Modification of the Bidding Procedures    All Qualified Bids, the Auction, and the
                                          Bidding Procedures are subject to modification
                                          and/or additional terms and conditions as are
                                          announced by the Debtors and that are not
                                          inconsistent with the Bidding Procedures Order.



                                          18
Case 19-12809-JKS     Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06          Desc Main
                                Document     Page 19 of 42


Provision                                  Description of Provision

                                           The Debtors reserve the right to modify the
                                           Bidding Procedures as they may reasonably
                                           determine to be in the best interests of their
                                           estates.

Closing with Alternative Backup Bidders    At the conclusion of the Auction, the Debtors
                                           shall announce the bid or combination of bids
                                           made pursuant to the Bidding Procedures Order
                                           that represents, in the Debtors’ discretion, the
                                           highest or otherwise best offer for the Assets
                                           (the “Successful Bid”). Prior to the entry of the
                                           Sale Order, the Debtors shall announce the
                                           identity of the Qualified Bidder or combination
                                           of Qualified Bidders who submitted the
                                           Successful Bid at the Auction (the “Successful
                                           Bidder”).

                                           Following the entry of the Sale Order, if the
                                           Successful Bidder fails to consummate the
                                           transaction for any reason, the bid of the
                                           Qualified Bidder or combination of Qualified
                                           Bidders (the “Back-Up Bidder”) that submits
                                           the next highest or otherwise best bid or
                                           combination of bids (the “Back-Up Bid”) will
                                           be deemed the new Successful Bid, and the
                                           Debtors will be authorized, but not required, to
                                           consummate the transaction with the Back-Up
                                           Bidder without further order of the Court.

Bid Protections                            None, unless a Stalking Horse Bid is accepted
                                           and acceptable protections are agreed upon by
                                           the Debtors.
Good Faith Deposits
                                                   The Debtors shall return the Good Faith
                                           Deposits of all Qualified Bidders, other than
                                           the Successful Bidder and the Back-Up Bidder,
                                           within five (5) business days following entry
                                           by the Bankruptcy Court of an order
                                           authorizing the Sale to the Successful Bidder.
                                           Subject to Article X, the Good Faith Deposit of
                                           the Successful Bidder shall be applied to, and
                                           deducted from, the Successful Bidder’s
                                           obligations under the Successful Bid at the
                                           closing of the Sale. The Good Faith Deposit of
                                           the Back-Up Bidder shall be returned to the


                                           19
Case 19-12809-JKS   Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06           Desc Main
                              Document     Page 20 of 42


Provision                                Description of Provision

                                         Back-Up Bidder within five (5) business days
                                         or as soon as practicable thereafter following
                                         the date its bid is no longer required to be open
                                         and irrevocable as set forth in Article V(I). If
                                         the Back-Up Bidder is subsequently designated
                                         by the Debtors as the Successful Bidder as a
                                         result of the failure of the Successful Bidder to
                                         close on the Sale within the time period set
                                         forth in Article V(I), the Back-Up Bidder shall
                                         be deemed to be the Successful Bidder and the
                                         Debtors and the Back-Up Bidder shall close the
                                         Sale within ten (10) business days of the Back-
                                         Up Bidder becoming the Successful Bidder.
                                         Subject to Article X, the Good Faith Deposit of
                                         the Back-Up Bidder shall be held by the
                                         Debtors until such closing and applied to its
                                         obligations at the closing of the Sale. The
                                         Debtors reserve all of their rights regarding the
                                         return of all Good Faith Deposits, and the
                                         failure by the Debtors to timely return any
                                         deposit(s) shall not serve as a claim for breach
                                         of any bid(s) or create any default in favor of
                                         any bidder(s).

Stalking Horse
                                         As set forth in the Bidding Procedures and
                                         Bidding Procedures Order, the Debtors, in the
                                         exercise of their discretion, has the option, but is
                                         not required to, designate a Stalking Horse
                                         Bidder and grant the Stalking Horse Purchaser
                                         the Bid Protections. If the Debtors designate a
                                         Stalking Horse Bidder, the Debtors shall within
                                         two (2) business days thereof file a notice of
                                         such determination with the Bankruptcy Court,
                                         which notice shall (i) identify the Stalking Horse
                                         Bidder, (ii) set forth the amount of any Break-
                                         Up Fee and/or Expense Reimbursement granted
                                         to the Stalking Horse Bidder, (iii) include a copy
                                         of the Stalking Horse Bidder’s Asset Purchase
                                         Agreement, which competing Qualified Bidders
                                         must then use as the basis to submit their
                                         Qualified Bids, and (iv) shall include
                                         modifications to the bidding and auction
                                         procedures necessary to account for the



                                         20
Case 19-12809-JKS      Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06             Desc Main
                                 Document     Page 21 of 42


Provision                                      Description of Provision

                                               Stalking Horse Bidder’s Qualified Bid.
                                               Notwithstanding that it may contain terms and
                                               conditions which may be inconsistent with the
                                               above requirements for a Qualified Bid or other
                                               provisions of the Bidding Procedures, if the
                                               Debtors accept a Stalking Horse Bid, in the
                                               Debtors’ discretion, such Stalking Horse Bid
                                               shall be deemed to constitute a Qualified Bid
                                               and such Stalking Horse Bidder shall be
                                               deemed to be a Qualified Bidder

Auction                                        If the Debtors receive only one (1) Bid that is a
                                               Qualified Bid, the Debtors, in their discretion,
                                               shall (i) notify all Potential Bidders and the
                                               Bankruptcy Court in writing that (a) the
                                               Auction is cancelled and (b) such Qualified Bid
                                               is the Successful Bid, and (ii) the Debtors shall
                                               seek authority at the Sale Hearing to
                                               consummate the Sale transactions with such
                                               Qualified Bidder contemplated by its Qualified
                                               Bidder Purchase Agreement. If the Debtors
                                               receive two (2) or more Qualified Bids, the
                                               Debtors will conduct an auction (the
                                               “Auction”).


       21.    Any bidder that desires to make a bid will deliver written copies of its bid to (a)

counsel for the Debtors, Gibbons P.C., One Gateway Center, Newark, N.J. 07102 (Attn: Karen

Giannelli,   Esq.   and    Lawrence     A     Goldman,     Esq.   (kgiannelli@gibbonslaw.com,

lgoldman@gibbonslaw.com) and (b) the Debtors,            c/o Phoenix Capital Resources,       110

Commons       Court,      Chadds      Ford,    PA        19137     (Attn:     Mark      Karbiner

(mkarbiner@phoenixcapitalresources.com) (collectively, the “Bid Notice Parties”), so as to be

received not later than 4:00 p.m. prevailing Eastern time on May 9, 2019. As soon as

immediately practicable after the Auction, but no later than two (2) business days after

conclusion of the Auction, the Debtors shall provide electronic notice of the results of the

Auction on the Court’s docket.


                                              21
Case 19-12809-JKS       Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06              Desc Main
                                  Document     Page 22 of 42


II.    NOTICE OF SALE HEARING AND NOTICE OF ASSUMPTION AND
       ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       22.     The Debtors request that the Court hold the Sale Hearing on May 16, 2019. The

Debtors have also requested that the Court establish May 6, 2019 at 4:00 p.m. (prevailing

Eastern time) (other than with respect to the conduct of the Auction, with objections to the

conduct of the Auction to be filed prior to the commencement of the Sale Hearing), as the

deadline for objections to the sale of the Assets or the relief requested in the Motion with respect

to the entry of the Approval Order (the “Sale Objection Deadline”). Objections to the Motion

and entry of the Approval Order must be in writing, conform to the Bankruptcy Rules and the

Local Rules of the Bankruptcy Court, and be filed with the Bankruptcy Court and served upon

(i) counsel for the Debtors, Gibbons P.C., One Gateway Center, Newark, N.J. 07102 (Attn:

Karen Giannelli, Esq. (kgiannelli@gibbonslaw.com); and (ii) counsel for the Official Committee

of Unsecured Creditors, Lowenstein Sandler LLP, One Lowenstein Drive, Roseland, NJ 07068

(Attn: Mary E. Seymour, Esq (mseymour@lowenstein.com) and Elliott Greenleaf, P.C. (Attn:

Rafael X. Zahralddin-Aravena, Esq. (rxza@elliottgreenleaf.com) (collectively, the “Objection

Notice Parties”) by the Sale Objection Deadline.

       23.     In order to facilitate the sale of the Assets and the assumption, assignment, and/or

transfer of the Executory Contracts and Unexpired Leases to the Successful Bidder contemplated

thereunder, within three (3) business days of entry of the Bidding Procedures Order, the Debtors

will serve copies of the Bidding Procedures Order and the Notice of Assumption and Assignment

substantially in the form attached to the Bidding Procedures Order as Exhibit 3 upon all non-

Debtor parties to the Executory Contracts and Unexpired Leases. If the Debtors or Successful

Bidder identifies additional executory contracts or unexpired leases that might be assumed by the

Debtors and assigned to the Successful Bidder or that were not set forth in the original Notice of



                                                22
Case 19-12809-JKS      Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06            Desc Main
                                 Document     Page 23 of 42


Assumption and Assignment, the Debtors will promptly send a supplemental notice (a

“Supplemental Notice of Assumption and Assignment”) to the applicable counterparties to

such additional executory contracts and unexpired leases.

       24.    In the Notice of Assumption and Assignment, the Debtors will identify the

calculation of the cure amounts that the Debtors believe must be paid to cure all defaults under

the Executory Contracts and Unexpired Leases (the “Cure Amounts”). If no amount is listed on

the Notice of Assumption and Assignment with respect to an Executory Contract or Unexpired

Lease, the Debtors believe that there is no Cure Amount applicable to such Executory Contract

or Unexpired Lease.

       25.    The Debtors request that unless the non-Debtor party to an Executory Contract or

Unexpired Lease files an objection (the “Cure Amount/Assignment Objection”) to (a) its

scheduled Cure Amount and/or (b) to the proposed assumption, assignment and/or transfer of

such Executory Contract or Unexpired Lease by (i) May 6, 2019 at 4:00 p.m. (prevailing

Eastern time) (or such later date and time as the Debtors may agree to in writing), or (ii) seven

(7) days after service of the relevant Supplemental Notice of Assumption and Assignment only

with respect to those non-Debtor parties set forth on the Supplemental Notice of Assumption and

Assignment (the “Cure/Assignment Objection Deadline”) and serves a copy of the Cure

Amount/Assignment Objection so as to be received no later than the Cure/Assignment Objection

Deadline by the Objection Notice Parties, then such non-Debtor party shall (i) be forever barred

from objecting to the Cure Amount and from asserting any additional cure or other amounts with

respect to such Executory Contract or Unexpired Lease and the Debtors shall be entitled to rely

solely upon the Cure Amount and (ii) be deemed to have consented to the assumption,

assignment and/or transfer of such Executory Contract and Unexpired Lease to the Successful




                                               23
Case 19-12809-JKS       Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06            Desc Main
                                  Document     Page 24 of 42


Bidder or Back-Up Bidder and shall be forever barred and estopped from asserting or claiming

against the Debtors, the Successful Bidder, or Back-Up Bidder or any other assignee of the

relevant Executory Contract or Unexpired Lease that any additional amounts are due or defaults

exist, or conditions to assumption, assignment and/or transfer must be satisfied, under such

Executory Contract or Unexpired Lease. Notwithstanding the foregoing, as provided below, each

non-Debtor party shall retain the right to object to the assumption, assignment or transfer of its

Executory Contract and Unexpired Lease, based solely on the issue of whether the Successful

Bidder or Back-Up Bidder can provide adequate assurance of future performance as required by

section 365 of the Bankruptcy Code.

       26.      Any objection challenging a Cure Amount must set forth the cure amount being

claimed by the objecting party (the “Claimed Cure Amount”) and include appropriate

documentation in support thereof. Upon receipt of a Cure Amount/Assignment Objection, the

Debtors request that it be granted the authority, but not direction, to resolve any Cure

Amount/Assignment Objection by mutual agreement with the objecting counterparty to any

Executory Contract or Unexpired Lease without further order of the Court. In the event that the

Debtors   and    any objecting party are       unable    to   consensually   resolve   any Cure

Amount/Assignment Objection, the Debtors will request that the Court resolve such Cure

Amount/Assignment Objection at (a) the Sale Hearing or (b) at such other date as the Court may

designate, provided that if the subject Executory Contract or Unexpired Lease is assumed and

assigned prior to resolution of any Cure Objection, the Claimed Cure Amount asserted by the

objecting party (or such lower amount as may be fixed by the Court) shall be deposited by

Successful Bidder to be held in an account maintained by the Debtors or such other person as the

Court may direct pending further order of the Court or mutual agreement of the parties.




                                               24
Case 19-12809-JKS        Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06            Desc Main
                                   Document     Page 25 of 42


       27.       The Debtors, the Successful Bidder or the Back-Up Bidder, as the case may be,

may determine to exclude any Executory Contract or Unexpired Lease from the list of Executory

Contracts and Unexpired Leases to be assumed and assigned under the Purchase Agreement no

later than one (1) business day prior to the Sale Hearing, or, if the Court determines at any

hearing on a Cure Amount/Assignment Objection that the applicable cure amount for such

contract is greater than the Cure Amount proposed by the Debtors, no later than five (5) business

days following the Court’s determination. The non-Debtor party or parties to any such excluded

contract or lease will be notified of such exclusion by written notice mailed promptly after such a

determination.

       28.       Promptly after the conclusion of the Auction, the Debtors will serve a notice

identifying the Successful Bidder and Back-Up Bidder (the “Notice”) to the non-Debtor parties

to the Executory Contracts and Unexpired Leases that have been identified in such Successful

Bid and Back-Up Bid.        Objections of any Non-Debtor party to an Executory Contract or

Unexpired Lease related solely to the identity of and adequate assurance of future performance

by the Successful Bidder must (x) be in writing; (y) state with specificity the nature of such

objection, and (z) be filed with the Court and properly served on the Objection Notice Parties so

as to be received no later than 4:00 p.m. (prevailing Eastern Time) on May 15, 2019 (the

“Adequate Assurance Objection Deadline”); provided, however, that in the event the Debtors

obtain a Stalking Horse Bid and provide notice of the identity of the Stalking Horse Bidder prior

to the Sale Objection Deadline, any objection of a Non-Debtor party to an Executory Contract or

Unexpired Lease related to the Stalking Horse Bid (including, with respect to the identity of and

adequate assurance of future performance provided by the Stalking Horse Bidder) must be filed

as a Cure Amount/Assignment Objection by the Cure/Assignment Objection Deadline.




                                                25
Case 19-12809-JKS        Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06              Desc Main
                                   Document     Page 26 of 42


       29.     The Successful Bidder or Back-Up Bidder, as the case may be, shall work with

any objecting parties to resolve any disputes and/or concerns regarding the Successful Bidder or

Back-Up Bidder’s ability to provide adequate assurance of future performance. If, however, any

disputes cannot be resolved, either party may seek a determination from this Court at the Sale

Hearing (or such later date as fixed by the Court) solely on the issue of whether the Successful

Bidder can provide adequate assurance of future performance as required by section 365 of the

Bankruptcy Code.

                              BASIS FOR RELIEF REQUESTED

I.     AUTHORIZING BIDDING PROCEDURES AND AUCTION

       30.     Section 363(b)(1) of the Bankruptcy Code provides in relevant part that “[t]he

trustee, after notice and a hearing, may use, sell, or lease, other than in the ordinary course of

business, property of the estate.” 11 U.S.C. § 363(b)(1). Further, pursuant to section 105(a) of the

Bankruptcy Code, the “court may issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a).

       31.     Under applicable case law, in this and other circuits, if a debtor’s proposed use of

its assets pursuant to section 363(b) of the Bankruptcy Code represents a reasonable business

judgment on the part of the debtor, such use should be approved. See, e.g., In re Abbotts Dairies

of Pa., Inc., 788 F.2d 143, 147 (3d Cir. 1986); In re Del. & Hudson Ry. Co., 124 B.R. 169, 175-

76 (D. Del. 1991) (holding that the following non-exclusive list of factors may be considered by

a court in determining whether there is a sound business purpose for an asset sale: “the

proportionate value of the asset to the estate as a whole; the amount of elapsed time since the

filing; the effect of the proposed disposition of [sic] the future plan of reorganization; the amount

of proceeds to be obtained from the sale versus appraised values of the property; and whether the

asset is decreasing or increasing in value”). See also Myers v. Martin (In re Martin), 91 F.3d 389,


                                                 26
Case 19-12809-JKS       Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06              Desc Main
                                  Document     Page 27 of 42


395 (3d Cir. 1996) (citing Fulton State Bank v. Schipper (In re Schipper), 933 F.2d 513, 515 (7th

Cir. 1991)) (noting that the Court defers to the trustee’s judgment so long as there is a legitimate

business justification); Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722

F.2d 1063, 1071 (2d Cir. 1983) (“The rule we adopt requires that a judge determining a § 363(b)

application expressly find from the evidence presented before him at the hearing a good business

reason to grant such an application.”); Comm. of Asbestos-Related Litigants v. Johns-Manville

Corp. (In re Johns-Manville Corp.), 60 B.R. 612, 616 (Bankr. S.D.N.Y. 1986) (“Where the

debtor articulates a reasonable basis for its business decisions (as distinct from a decision made

arbitrarily or capriciously), courts will generally not entertain objections to the debtor’s

conduct.”). Thus, if a debtor’s actions satisfy the business judgment rule, then the transaction in

question should be approved under section 363(b)(1). Indeed, when applying the “business

judgment” standard, courts show great deference to a debtor’s business decisions. See Pitt v.

First Wellington Canyon Assocs. (In re First Wellington Canyon Assocs.), No. 89 C 593, 1989

WL 106838, at *3 (N.D. Ill. Sept. 8, 1989) (“Under this test, the debtor’s business judgment . . .

must be accorded deference unless shown that the bankrupt’s decision was taken in bad faith or

in gross abuse of the bankrupt’s retained discretion.”).

       32.     The “sound business reason” test requires a trustee or debtor in possession to

establish four elements: (1) that a sound business purpose justifies the sale of assets outside the

ordinary course of business; (2) that accurate and reasonable notice has been provided to

interested persons; (3) that the trustee or the debtor in possession has obtained a fair and

reasonable price; and (4) that the trustee or debtor in possession acted in good faith. Abbotts

Dairies, 788 F.2d 143; Del. & Hudson Ry., 124 B.R. at 176; In re Titusville Country Club, 128

B.R. 396, 399 (Bankr. W.D. Pa. 1991); In re Sovereign Estates, Ltd., 104 B.R. 702, 704 (Bankr.




                                                 27
Case 19-12809-JKS       Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06              Desc Main
                                  Document     Page 28 of 42


E.D. Pa. 1989); In re Phoenix Steel Corp., 82 B.R. 334, 335-36 (Bankr. D. Del. 1987); see also

Stephens Indus. Inc. v. McClung, 789 F.2d 386, 390 (6th Cir. 1986); Lionel, 722 F.2d at 1071.

       33.     In this case, as set forth more fully herein, the Debtors submit that the decision to

proceed with the marketing in accordance with the Bidding Procedures and entry into a sale

transaction with respect to the Assets related thereto is based upon sound business judgment and

should be approved. Ample business justification exists to support the decision to sell the

Debtors’ Assets pursuant to the Bidding Procedures, thereby satisfying the first prong of Abbotts

Dairies. The sale of the Debtors’ Assets presents the best opportunity to maximize value for their

estates, and the process for marketing and selling the assets described in the Bidding Procedures

presents the best method by which the Debtors can promote a competitive sale process as well as

provide interested parties with accurate and reasonable notice of the sale. The Bidding

Procedures allow the Debtors to conduct the Auction in a controlled, fair and open fashion that

will encourage participation by financially capable bidders who demonstrate the ability to close a

transaction, thereby increasing the likelihood that the Debtors will receive the best possible

consideration for the Assets.

       34.     In addition, the notices described herein and in the Bidding Procedures Order are

designed to provide adequate notice to all potentially interested parties. Accordingly, the

proposed sale of the Debtors’ Assets satisfies the second prong of the Abbotts Dairies standard.

       35.     The Bidding Procedures are also designed to maximize the value received for the

Debtors’ Assets. The Debtors respectfully submit that the relief sought by this Motion is

reasonably calculated to maximize value for the benefit of the Debtors and their stakeholders.

The process proposed by the Debtors allows for a timely Auction while providing bidders ample

time and information to submit a bid. The Bidding Procedures are designed to ensure that the




                                                28
Case 19-12809-JKS         Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06            Desc Main
                                    Document     Page 29 of 42


Debtors’ Assets will be sold for the highest or otherwise best possible price. The Debtors are

permitting prospective purchasers to bid on the Assets, thereby subjecting the proposed sale to a

market check through the solicitation of competing bids in a court-supervised auction process.

Accordingly, the Debtors and all parties in interest can be assured that the consideration received

for the Assets will be fair and reasonable, and therefore the third prong of the Abbotts Dairies

standard is satisfied. As discussed below, the “good faith” prong of the Abbotts Dairies standard

is also satisfied here.

        A.      The Bidding Procedures Should be Approved

        36.     As noted above, the paramount goal in any proposed sale of property of the estate

is to maximize the proceeds received by the estate. To that end, courts uniformly recognize that

procedures intended to enhance competitive bidding are consistent with the goal of maximizing

the value received by the estate and therefore are appropriate in the context of bankruptcy sales.

        37.     The Debtors believe that the Bidding Procedures will establish the parameters

under which the value of the Assets may be tested at an auction and through the ensuing Sale

Hearing. Such procedures will increase the likelihood that the Debtors’ creditors will receive the

greatest possible consideration for the Assets because they will ensure a competitive and fair

bidding process. They also allow the Debtors to undertake an auction in as expeditious and

efficient manner as possible, which the Debtors believe is essential to maximizing the value of

the Debtors’ estates for their creditors.

        38.     The Debtors also believe that the proposed Bidding Procedures (including the

proposed bid protections) will promote active bidding from seriously interested parties and will

dispel any doubt as to the best and highest offer reasonably available for the Debtors’ Assets. In

particular, the proposed Bidding Procedures will allow the Debtors to conduct an auction in a

controlled, fair, and open fashion that will encourage participation by financially capable bidders


                                                29
Case 19-12809-JKS        Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06               Desc Main
                                   Document     Page 30 of 42


who demonstrate the ability to close a transaction. Further, the Bidding Procedures provide the

Debtors with the opportunity to consider all Qualified Bids and to select, in their reasonable

business judgment, and after consultation with their professionals, the highest and best offer(s)

for the Assets. Moreover, the Bidding Procedures provide the Debtors with the flexibility to

modify the Bidding Procedures, if necessary, to maximize value for the Debtors’ estates.

       39.     In sum, the Debtors believe that the Bidding Procedures will encourage bidding

for the Assets and are consistent with the relevant standards governing auction proceedings and

bidding incentives in bankruptcy proceedings. Accordingly, the proposed Bidding Procedures

are reasonable, appropriate, and within the Debtors’ sound business judgment.

       B.      The Form and Manner of Notices Should be Approved

       40.     Under Bankruptcy Rule 2002(a) and (c), the Debtors are required to notify their

creditors of the Auction and the sale, including a disclosure of the date, time, and place of the

Auction, the terms and conditions of the sale, the date, time, and place of the Sale Hearing, and

the deadline for filing any objections to the relief requested herein. Within three (3) days of entry

of the Bidding Procedures Order, the Debtors will serve the Notice of Auction and Sale Hearing

by first class mail upon the Sale Notice Parties.

       41.     The Debtors submit that the form of Notice of Auction and Sale Hearing,

substantially in the form attached as Exhibit 2 to the Bidding Procedures Order, is reasonably

calculated to provide timely and adequate notice of the proposed Sale, the Bidding Procedures,

the Auction, and the Sale Hearing to the Debtors’ creditors and all other parties-in-interest that

are entitled to notice, as well as those parties that have expressed a bona fide interest in acquiring

the Debtors’ Assets. Accordingly, the Debtors request that the Court approve the notice

procedures set forth in this Motion, including the form and manner of service of the Notice of




                                                    30
Case 19-12809-JKS       Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06               Desc Main
                                  Document     Page 31 of 42


Auction and Sale Hearing, and that no other or further notice of the Sale, the Bidding Procedures

or the Auction is required.

II.    APPROVAL OF THE SALE IS WARRANTED UNDER SECTION 363 OF THE
       BANKRUPTCY CODE

       42.     The Debtors, exercising their business judgment and in consultation with their

advisors and key constituents, have determined that it is in the best interests of the Debtors, their

estates, creditors, and other parties-in-interest to conduct a sale of the Assets. Based on

applicable precedent, the Court should authorize the Debtors to do so as set forth herein in order

to enable the estates to recover as much as possible the liquidation of the Assets as a going

concern.

       A.      The Proposed Schedule for the Sale Hearing and Applicable Deadlines is
               Reasonable and Justified

       43.     The Debtors are currently liquidating all of their assets, including the Assets

subject to this Motion. In order to facilitate distributions to creditors, the sooner the Debtors can

consummate a sale of the Assets, the sooner the Debtors can finalize their liquidation process and

distribute funds to creditors. Moreover, delays in the sale process described herein may cause

the Debtors to convert to chapter 7 and cease operations – causing their assets to become

virtually worthless.

       44.     The Debtors believe that it is crucial that they consummate the Sale on their

proposed timeline to maximize value for the Debtors’ estates while minimizing administrative

expenses. Thus, the Debtors respectfully request that the Court hold the Sale Hearing on May

16, 2019. The Debtors propose to consummate the Sale immediately following the Sale Hearing.

Thus, time is of the essence to preserve and maximize the value of the Debtors’ Assets.

       45.     In evaluating proposed expedited sales under section 363 of the Bankruptcy Code,

courts have considered debtors’ dwindling cash positions, whether an expedited sale is necessary


                                                 31
Case 19-12809-JKS       Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06              Desc Main
                                  Document     Page 32 of 42


to preserve value, and the number of likely potential buyers. See In re Tempo Tech. Corp., 202

B.R. 363, 370 (D. Del. 1996) (upholding a bankruptcy court’s authorization of a debtor’s sale of

assets on an expedited basis where “the expedited sale was necessary to preserve the value of the

Debtor’s assets,” noting the debtor’s dwindling liquidity and that there was a single buyer willing

to negotiate purchase terms). See also In re Titusville Country Club, 128 B.R. 396, 397 (Bankr.

W.D. Pa. 1991) (allowing a sale of country club assets on an expedited basis where timing

considerations were based on the seasonal nature of the debtor’s business).

          46.   As set forth in the First Day Declaration, ample business reasons exist for

conducting the sale on the timeline set forth herein. As previously described to the Court, the

Debtors and their advisors have analyzed exhaustively the Debtors’ business and various

strategic alternatives and determined that a sale of the Debtors’ Assets provides the most likely

path to maximize recoveries for the Debtors’ estates, their creditors and other parties-in-interest.

Moreover, a sale of the assets on the timeline set forth herein will maximize the possibility of a

recovery for the Debtors’ creditors while minimizing the administrative expenses of the estates

by ensuring an appropriate post-petition marketing process to reengage prior interested parties

(and attempt to identify new interested parties). If the Debtors are required to delay

consummation of a sale of the Assets, the estates would suffer significant detriment from the

resulting delay, added post-petition expenses, and would likely be forced to convert these cases

to chapter 7 – eliminating any possibility for a value maximizing going-concern sale of the

Assets.




                                                32
Case 19-12809-JKS        Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06               Desc Main
                                   Document     Page 33 of 42


       B.      Sale of Assets Should Be Free and Clear of Liens, Claims and Encumbrances

       47.     The Debtors request authority to sell the Assets free and clear of all liens, claims,

encumbrances (other than certain assumed liabilities) and other interests in accordance with

section 363(f) of the Bankruptcy Code, with any such liens, claims, encumbrances, and other

interests on or in the assets attaching to the consideration received in the same order or priority

and with the same force, validity and effect as such liens, claims, encumbrances, and other

interests had with respect to such Assets prior to the sale.

       48.     Section 363(f) of the Bankruptcy Code allows a debtor to sell property “free and

clear of any interest in such property of an entity other than the estate” if one of the following

conditions is met:

                       (a)     applicable nonbankruptcy law permits the sale of such property
               free and clear of such interest;

                       (b)     the party asserting the lien, claim or interest consents to the sale;

                       (c)     the interest is a lien and the purchase price for the property is
               greater than the aggregate amount of all liens on the property;

                       (d)     the interest is the subject of a bona fide dispute; or

                      (e)      such entity could be compelled to accept a money satisfaction of
               such claim.

11 U.S.C. § 363(f); see also In re Elliott, 94 B.R. 343, 345 (E.D. Pa 1988) (noting that section

363(f) is written in the disjunctive, thereby allowing sales “free and clear” if any one of the

subsections is met).

       49.     As noted above, the Debtors do not believe any prepetition creditor other than one

or more lenders who have a security interest in certain rolling stock, has a security interest in the

Assets. The Debtors believe that the proposed Sale will generate more than sufficient proceeds

to satisfy the claims of the Debtors’ existing lenders who are determined to possess valid liens on




                                                 33
Case 19-12809-JKS            Doc 335      Filed 03/25/19 Entered 03/25/19 16:50:06                         Desc Main
                                         Document     Page 34 of 42


the Assets and that they will otherwise agree to the Sale. In addition, all parties known to have

asserted a lien or other encumbrance on the Assets will receive notice of the Sale. To the extent

they have not objected by the Sale Objection Deadline, they will be deemed to have consented to

the Sale free and clear of all Liens, Claims and other Liabilities (except as otherwise provided in

the Stalking Horse Asset Purchase Agreement or other definitive purchase agreement) pursuant

to section 363(f)(2). Further, where consent is not obtained, a sale free and clear can proceed

pursuant to either sections 363(f)(3) and 363(f)(5) of the Bankruptcy Code because the relevant

lien or other encumbrances will attach to the proceeds of the Sale with the same validity, priority,

and force and effect as such lien or encumbrance had immediately prior to the closing of the

Sale, and/or the Debtors will establish at the Sale Hearing that the relevant creditors can be

compelled to accept a monetary satisfaction of their respective claims. Accordingly, section

363(f) authorizes the Sale of the Assets free and clear of all Liens, Claims and other Liabilities

(except as otherwise provided in the Stalking Horse Asset Purchase Agreement or other

definitive purchase agreement).6

         50.      The Debtors further submit that it is appropriate to sell the Assets free and clear of

successor liability relating to the purchased Assets. Such limitations on successor liability will

ensure that the Successful Bidder is protected from any claims or lawsuits premised on the

theory that the Successful Bidder is a successor in interest to one or more of the Debtors. If such

relief is not granted, the purpose of a “free and clear” sale of assets under section 363 of the

Bankruptcy Code could be frustrated by the potential for claimants to thereafter use the transfer

of assets as a basis to assert claims against the Successful Bidder arising from the Debtors’ pre-

sale conduct. Moreover, without such assurances, the Debtors would run the risk that potential


6
  The Debtors reserve all rights to argue at a hearing on the Motion that they can satisfy any one of the provisions set
forth in section 363(f) of the Bankruptcy Code in connection with the Sale.


                                                          34
Case 19-12809-JKS       Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06              Desc Main
                                  Document     Page 35 of 42


bidders may not enter the Auction or, if they did, would do so with reduced bid amounts. Under

section 363(f) of the Bankruptcy Code, potential purchasers are entitled to know that the

Debtors’ Assets are not infected with latent claims that will be asserted against the purchaser

after the proposed transaction is completed.

       51.     Section 363(f) of the Bankruptcy Code provides for the sale of assets “free and

clear of any interests.” Although the term “any interests” is not defined in the Bankruptcy Code,

Folger Adam Security v. DeMatteis/MacGregor JV, 209 F.3d 252, 257 (3d Cir. 2000), the Third

Circuit specifically addressed the scope of that term in In re Trans World Airlines, Inc., 322 F.3d

283, 288-89 (3d Cir. 2003). The Third Circuit observed that while some courts have “narrowly

interpreted interests in property to mean only in rem interests in property,” the trend in modern

cases is toward “a more expansive reading of ‘interests in property’ which ‘encompasses other

obligations that may flow from ownership of the property.’” Id. at 289 (citing 3 Collier on

Bankruptcy 15th Ed. Rev., ¶ 363.06[1] (L. King, 15th rev. ed. 1988)). As determined by the

Fourth Circuit in In re Leckie Smokeless Coal Co., 99 F.3d 573, 581-582 (4th Cir. 1996), a case

cited with approval and extensively by the Third Circuit in Folger, supra, the scope of section

363(f) is not limited to in rem interests. Thus, the Third Circuit in Folger stated that Leckie held

that the debtors “could sell their assets under § 363(f) free and clear of successor liability that

otherwise would have arisen under federal statute.” Folger, 209 F.3d at 258.

       52.     Courts have consistently held that a buyer of a debtor’s assets pursuant to a

section 363 sale takes such assets free and clear from successor liability relating to the debtor’s

business. See, e.g., In Matter of Motors Liquidation Co., No. 15-2844-BK(L), 2016 WL 3766237

(2d Cir. July 13, 2016), *12, *13 (“We agree that successor liability claims can be ‘interests’

when they flow from a debtor’s ownership of transferred assets” and holding that “a bankruptcy




                                                35
Case 19-12809-JKS        Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06              Desc Main
                                   Document     Page 36 of 42


court may approve a § 363 sale ‘free and clear’ of successor liability claims if those claims flow

from the debtor’s ownership of the sold assets. Such a claim must arise from a (1) right to

payment (2) that arose before the filing of the petition or resulted from pre-petition conduct fairly

giving rise to the claim”); In re Chrysler LLC, 405 B.R. 84, 111 (Bankr. S.D.N.Y. 2009) (“[I]n

personam claims, including any potential state successor or transferee liability claims against

New Chrysler, as well as in rem interests, are encompassed by section 363(f) and are therefore

extinguished by the Sale.”); The Ninth Avenue Remedial Group v. Allis-Chalmers Corp., 195

B.R. 716, 732 (Bankr. N.D. Ind. 1996) (stating that a bankruptcy court has the power to sell

assets free and clear of any interest that could be brought against the bankruptcy estate during the

bankruptcy).

       53.     For these reasons, the Successful Bidder should not be liable under any theory of

successor liability relating to the purchased Assets, but instead, should hold the purchased Assets

free and clear of all Liens, Claims and other Liabilities (except as otherwise provided in the

Stalking Horse Asset Purchase Agreement or other definitive purchase agreement), including

successor liability claims.

       C.      The Successful Bidder Should be Granted the Protections of Section 363(m)
               of the Bankruptcy Code

       54.     As will be set forth in further detail at the Sale Hearing, the Debtors also maintain

that the Successful Bidder arising from the Auction, is or would be entitled to the protections

afforded by section 363(m) of the Bankruptcy Code.

       55.     Specifically, section 363(m) of the Bankruptcy Code provides that:

               [t]he reversal or modification on appeal of an authorization under
               subsection (b) or (c) of this section of a sale or lease of property
               does not affect the validity of a sale or lease under such
               authorization to an entity that purchased or leased such property in
               good faith, whether or not such entity knew of the pendency of the



                                                 36
Case 19-12809-JKS       Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06             Desc Main
                                  Document     Page 37 of 42


               appeal, unless such authorization and such sale or lease were
               stayed pending appeal.

11 U.S.C. § 363(m).

       56.     While the Bankruptcy Code does not define “good faith,” the Third Circuit in

Abbotts Dairies held that:

               [t]he requirement that a purchaser act in good faith . . . speaks to
               the integrity of his conduct in the course of the sale proceedings.
               Typically, the misconduct that would destroy a purchaser’s good
               faith status at a judicial sale involves fraud, collusion between the
               purchaser and other bidders or the trustee, or an attempt to take
               grossly unfair advantage of other bidders

788 F.2d at 147 (citations omitted); see generally Marin v. Coated Sales, Inc. (In re Coated

Sales, Inc.), No. 89-3704 (KMW), 1990 WL 212899, at * 2 (S.D.N.Y. Dec. 13, 1990) (holding

that a party, to show lack of good faith, must demonstrate “fraud, collusion . . . or an attempt to

take grossly unfair advantage of other bidders”); see also In re Sasson Jeans, Inc., 90 B.R. 608,

610 (S.D.N.Y. 1988) (quoting In re Bel Air Assocs., Ltd., 706 F.2d 301, 305 (10th Cir. 1983)); In

re Pisces Leasing Corp., 66 B.R. 671, 673 (E.D.N.Y. 1986) (examining facts of each case,

concentrating on “integrity of [an actor’s] conduct during the sale proceedings” (quoting In re

Rock Indus. Mach. Corp., 572 F.2d 1195, 1198 (7th Cir. 1978)).

       57.     In addition, as will be set forth in further detail at the Sale Hearing, the Debtors

will negotiate with the Successful Bidder without collusion, in good faith, and from arm’s-length

bargaining positions, with give and take on both sides. Further, neither the Debtors nor the

Successful Bidder will engage in any conduct that would cause or permit the purchase agreement

to be avoided. Under the circumstances, this Court will have a sufficient factual and legal basis

to find that the Successful Bidder is entitled to all of the protections of section 363(m) of the

Bankruptcy Code.




                                                37
Case 19-12809-JKS        Doc 335      Filed 03/25/19 Entered 03/25/19 16:50:06         Desc Main
                                     Document     Page 38 of 42


        D.      The Court Should Approve Procedures Relating to the Assumption and
                Assignment of Executory Contracts and Unexpired Leases

        58.     The Debtors respectfully submit that the Court should approve procedures relating

to the assumption and assignment of Executory Contracts and Unexpired Leases. In assuming

and assigning the Executory Contracts and Unexpired Leases, the Debtors intend to comply with

the provisions of Bankruptcy Code Section 365(f)(2). Section 365(f)(2) of the Bankruptcy Code

provides, in pertinent part, that:

                The [debtor] may assign an executory contract or unexpired lease
                of the debtor only if -

                (A)    the [debtor] assumes such contract or lease in accordance
                with the provisions of this section; and

                (B)    adequate assurance of future performance by the assignee
                of such contract or lease is provided, whether or not there has been
                a default in such contract or lease.

11 U.S.C. § 365(f)(2).

        59.     Under Bankruptcy Code section 365(a), a debtor, subject to the court’s approval,

may assume or reject any executory contract or unexpired lease of the debtor. 11 U.S.C. §

365(a). Bankruptcy Code section 365(b)(1), in turn, codifies the requirements for assuming an

unexpired lease or executory contract of a debtor. This subsection provides:

                (b) (1) If there has been a default in an executory contract or
                unexpired lease of the debtor, the trustee may not assume such
                contract or lease unless, at the time of assumption of such contract
                or lease, the trustee -

                (A)   cures, or provides adequate assurance that the trustee will
                promptly cure, such default . . . ;

                (B)     compensates, or provides adequate assurance that the
                trustee will promptly compensate, a party other than the debtor to
                such contract or lease, for any actual pecuniary loss to such party
                resulting from such default; and




                                                38
Case 19-12809-JKS        Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06            Desc Main
                                   Document     Page 39 of 42


                C) provides adequate assurance of future performance under such
                contract or lease.

11 U.S.C. § 365(b)(1).

       60.      Section 365(b) of the Bankruptcy Code requires the debtor to cure any defaults

under the contract or provide adequate assurance that it will promptly cure such defaults. If there

has been a default, the debtor must also provide adequate assurance of future performance under

the contract.

       61.      With respect to adequate assurance of future performance, the meaning of

adequate assurance of future performance depends on the facts and circumstances of each case,

but should be given practical, pragmatic construction. See In re Dura Auto. Sys., No. 06-11202

(KJC), 2007 Bankr. LEXIS 2764, at *274 (U.S. Bankr. D. Del. Aug. 15, 2007) (“[t]he meaning

of adequate assurance of future performance depends on the facts and circumstances of each

case, but should be given practical, pragmatic construction”) (internal quotations omitted).

       62.      Among other things, adequate assurance may be provided by demonstrating the

assignee’s financial health and experience in managing the type of enterprise or property

assigned. See, e.g., Dura Auto. Sys., No. 06-11202 (KJC), 2007 Bankr. LEXIS at *274; In re

Bygaph, Inc., 56 B.R. 596, 605-06 (Bankr. S.D.N.Y. 1986) (finding adequate assurance where a

debtor’s proposed assignee’s “financial resources” and experience as a successful restaurateur

“indicate “that the Landlord is adequately assured that the rent will be paid”).

       63.      The Debtors will demonstrate facts at the Sale Hearing to show the financial

wherewithal and the Successful Bidder’s willingness and ability to perform under the Executory

Contracts and Unexpired Leases. The Sale Hearing will therefore provide the Court and the other

interested parties the opportunity to evaluate and, if necessary, challenge the ability of the

Successful Bidder to provide adequate assurance of future performance under the Executory



                                                 39
Case 19-12809-JKS       Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06              Desc Main
                                  Document     Page 40 of 42


Contracts and Unexpired Leases, as required under Bankruptcy Code section 365(b)(1)(C). The

Court should therefore authorize the Debtors to assume and assign the Executory Contracts and

Unexpired Leases as set forth herein.

       64.      The Debtors also request that the Court include in the Approval Order provisions

barring non-Debtor parties to Executory Contracts and Unexpired Leases assumed and assigned

under such order, from: (i) asserting any default, loss, or liability against the assignee of such

contract based on any event or circumstance arising prior to the date of assignment; or (ii)

objecting to the assumption and assignment of its Executory Contract or Unexpired Lease, unless

the non-Debtor party timely objects to this Motion.

       65.      The Debtors believe that the foregoing procedures provide counterparties to

affected contracts notice and a reasonable opportunity to protect their individual interests and

should be approved.

III.   REQUEST FOR IMMEDIATE RELIEF AND WAIVER OF STAY

       66.      The Debtors request that the Court waive the stay imposed by Bankruptcy Rule

6004(h), which provides that “[a]n order authorizing the use, sale or lease of property other than

cash collateral is stayed until the expiration of 14 days after entry of the order, unless the court

orders otherwise.” As set forth above and in the First Day Declaration, time is of the essence and

it is imperative that the Debtors be able to consummate a sale on the timeline proposed. In order

to maximize the value of the Assets and minimize the estates’ unnecessary administrative

expenses, the Debtors believe a waiver of the 14-day stay imposed by Bankruptcy Rules 6004(h)

and 6006(d), to the extent that they apply, is in the best interest of the Debtors’ estates and

stakeholders.




                                                40
Case 19-12809-JKS        Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06             Desc Main
                                   Document     Page 41 of 42


IV.    WAIVER OF MEMORANDUM OF LAW

       67.     The Debtors respectfully request that the Court waive the requirement to file a

separate memorandum of law pursuant to D.N.J. LBR 9013-1(a)(3) because the legal basis upon

which the Debtors rely is incorporated herein and this Motion does not raise any novel issues of

law.

V.     NO PRIOR REQUEST

       68.     No prior request for the relief sought herein has been made to this Court or to any

other court.

                                              NOTICE

       69.     Notice of this Motion will be provided to: (a) the U.S. Trustee; (b) the holders of

the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c) counsel to the

Official Committee of Unsecured Creditors; (d) all known holders of liens upon the Debtors’

assets; (e) all known parties that have expressed an interest in purchasing the Debtors’ assets; (f)

the Internal Revenue Service; (g) the United States Department of Justice; (h) the Securities and

Exchange Commission; (i) the New Jersey Division of Taxation Compliance and Enforcement -

Bankruptcy Unit; (j) the Office of the Attorney General of the State of New Jersey, Division of

Law; (k) the United States Attorney’s Office for the District of New Jersey; and (l) any party that

has requested notice pursuant to Bankruptcy Rule 2002. The Debtors respectfully submit that, in

light of the nature of the relief requested, no other or further notice need be given.




                                                 41
Case 19-12809-JKS       Doc 335    Filed 03/25/19 Entered 03/25/19 16:50:06          Desc Main
                                  Document     Page 42 of 42


       WHEREFORE, the Debtors respectfully request that the Court enter the Bidding

Procedures Order and Approval Order, granting the relief requested in this Motion and such

other and further relief as may be just and proper.

Dated: March 25, 2019                         Respectfully submitted,

                                              GIBBONS P.C.

                                              By:/s/ Karen A. Giannelli
                                                 Karen A. Giannelli, Esq.
                                                 Mark B. Conlan, Esq.
                                                 Brett S. Theisen, Esq.
                                                 One Gateway Center
                                                 Newark, New Jersey 07102
                                                 Telephone: (973) 596-4500
                                                 Facsimile: (973) 596-0545
                                                 E-mail: kgiannelli@gibbonslaw.com
                                                         mconlan@gibbonslaw.com
                                                         btheisen@gibbonslaw.com

                                                  Counsel to the Debtors
                                                  and Debtors-in-Possession




                                                42
